Citation Nr: 0333291	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  00-20 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had approximately four-months of active 
service, from August to December 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
White River Junction, Vermont, Regional Office (RO), which 
denied service connection for a psychiatric disability.  A 
February 2001 RO hearing was held.  

In a July 2001 decision, the Board denied service connection 
for a psychiatric disability.

Subsequently, appellant appealed the Board's July 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In March 2002, the Secretary of the VA and 
appellant, through her attorney, filed a Joint Motion for 
Remand with the Court to vacate the July 2001 Board decision 
and to remand that issue for readjudication.  By Order 
subsequently rendered, the Court granted the Joint Motion for 
Remand, vacated the Board's July 2001 decision, and remanded 
the case to the Board for readjudication in accordance with 
that motion.  

In November 2002, the Board referred the case to the Veterans 
Health Administration (VHA) of the VA for a medical opinion 
regarding the psychiatric disability service connection issue 
in controversy, pursuant to 38 U.S.C.A. § 7109 (West 1991) 
and 38 C.F.R. § 20.901 (2001).  In March 2003, a VHA medical 
opinion was rendered, and the Board subsequently provided 
appellant's attorney a copy thereof.  Subsequently, a motion 
filed by appellant's attorney for advancement on the docket 
of the appeal was granted.  

During the pendency of that appeal, on May 1, 2003, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs invalidated a portion of the Board's 
development regulations, specifically 38 C.F.R. § 19.9(a)(2), 
and (a)(2)(ii).  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Under 38 C.F.R. § 19.9(a)(2), the Board could 
consider additional evidence without having to either remand 
the case to the agency of original jurisdiction for initial 
consideration or obtain the appellant's waiver.  

In a June 2003 decision, the Board denied service connection 
for a psychiatric disability.

Subsequently, appellant appealed the Board's June 2003 
decision to the Court.  In August 2003, the Secretary of the 
VA and appellant, through her attorney, filed a Joint Motion 
for Remand with the Court to vacate the June 2003 Board 
decision and to remand that issue for readjudication in light 
of that recent Federal Circuit case.  By Order subsequently 
rendered, the Court granted the Joint Motion for Remand, 
vacated the Board's June 2003 decision, and remanded the case 
to the Board for readjudication in accordance with that 
motion.  

Due in part to procedural due process concerns as a result of 
the Federal Circuit's partial invalidation of the Board's 
development regulations and the Court's 2003 Order, the Board 
will address the appellate issue in the REMAND section below.  


REMAND

The most recent Joint Motion for Remand stated that a remand 
of the case was required by the Federal Circuit's recent 
ruling in Disabled American Veterans v. Secretary of Veterans 
Affairs, in that appellant had submitted additional private 
medical evidence that was considered by the Board in its 
vacated June 2003 decision "without a waiver of AOJ [agency 
of original jurisdiction] consideration."  As a result of 
the Federal Circuit's decision and the Court's 2003 Order, 
the appellate issue requires appropriate procedural 
development by the RO, including readjudication that 
considers any additional evidence obtained pursuant to the 
Board development regulations in effect prior to said 
judicial invalidation.  Parenthetically, although in an 
October 2003 written statement, her attorney indicated that 
appellant "will be signing a waiver of AOJ consideration of 
the additional medical evidence that was submitted", no such 
waiver is currently associated with the claims folders (only 
a waiver of the 90-day period for submission of additional 
evidence was received from appellant in November 2003).  As 
such, pursuant to the Joint Motion and Order of the Court, 
remand is necessary.

Further, in an attempt to avoid further remand, notice of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et. seq. (West 2002) will be undertaken.  This change 
in the law was generally considered to be applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Notice 
has been provided, but an opportunity to provide notice 
consistent with the most recent legal precedent will be 
offered.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Paralyzed Veterans of America, et al., v. Secretary 
of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to the 
appellate issue, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other 
applicable legal precedent.  See 
Quartuccio; DAV, PVA.

2.  The RO should review any 
additional evidence submitted since 
the last Supplemental Statement of 
the Case and readjudicate the 
psychiatric disability service 
connection appellate issue, with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions.  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



